             Case 1:19-cv-09470-MKV Document 76 Filed 06/14/21 Page 1 of 2




                                                                                     STEPHEN L. SHEINFELD
                                                                                                            Partner
                                                                                                    (212) 294-6700
                                                                                            ssheinfe@winston.com
May 24, 2021

VIA ECF
                                                                               USDC SDNY
Hon. Mary Kay Vyskocil                                                         DOCUMENT
United States District Court                                                   ELECTRONICALLY FILED
Southern District of New York                                                  DOC #:
500 Pearl Street, Room 2230                                                    DATE FILED: 
New York, NY 10007

Re:    Guidehouse LLP v. Shah, No. 1:19-cv-9470-MKV

Dear Judge Vyskocil:
We represent Plaintiff, Guidehouse LLP (“Guidehouse”), in the above-referenced action and write with the
consent of Defendant, Rizwan Shah (“Shah”), to request that the Court order the publicly-filed copies of
Exhibits A, B and C to the Declaration of Stephen L. Sheinfeld in Support of Plaintiff’s Motions in Limine
(the “Exhibits”) be redacted, and unredacted versions of the Exhibits be maintained under seal to preserve
certain confidential or private information therein. Per the Court’s instruction during the parties’ April 13
Pretrial Conference, each of the Exhibits would be maintained under seal unless and until such exhibit is
admitted into evidence at trial, at which point it would become part of the public record. This Court has
previously granted the parties’ motions to redact and seal similar information and documents in
Guidehouse’s Rule 56.1 Statement and the Joint Pretrial Order. ECF Nos. 32, 50.
While judicial documents are generally subject to a presumption in favor of public access, this presumption
may be outweighed by certain “countervailing factors” including “the privacy interests of those resisting
disclosure.” Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119–20 (2d Cir. 2006). Here,
Guidehouse, Shah, and non-party PricewaterhouseCoopers LLP (“PwC”) have privacy interests which are
sufficient to warrant the redaction of these public filings.
Exhibit A— Shah’s Employment Agreement with Guidehouse—is a private agreement between the parties
containing confidential information regarding the terms and conditions of Shah’s employment. Exhibit
B—the Operating Agreement for Guidehouse’s holding company—is also a private agreement between
the parties containing confidential and proprietary information regarding the structure of Guidehouse’s
business and the terms and conditions governing Shah’s equity interests therein. Exhibit C—Shah’s
Special Retention Bonus agreement—is a private agreement between Shah and his former firm, PwC,
containing confidential information regarding the terms and conditions of his withdrawal from the PwC
partnership. All of the information contained in the Exhibits are of competitive value to Guidehouse (and,
in the case of Exhibit C, to PwC) and risks harming Guidehouse’s (and PwC’s) business interests should
such information become publicly available.
Courts in this District have held that the privacy interest in competitively valuable business information is
sufficient to overcome the presumption in favor of public access. E.g., Valassis Commc’ns, Inc. v. News
Corp., 2020 WL 2190708, at *4 (S.D.N.Y. May 4, 2020) (granting motion to seal “information related to
the compensation or bonuses received by individual [] employees” because “disclosure of such
              Case 1:19-cv-09470-MKV Document 76 Filed 06/14/21 Page 2 of 2

                                                                                                    May 24, 2021
                                                                                                          Page 2


compensation and bonus information could damage [movant’s] business and embarrass or harm [the
employee] while offering little value in the monitoring of the federal courts”); Bae Sys. Ship Repair v.
Puglia Eng’g, Inc., 2017 WL 11568796, at *3 (S.D.N.Y. May 2, 2017) (granting motion to “redact
information concerning [movant’s] compensation structure and the compensation of certain individuals”);
Dodona I, LLC v. Goldman, Sachs & Co., 119 F. Supp. 3d 152, 157 (S.D.N.Y. 2015) (granting motion to
redact “sensitive personal information of current and former employees . . . including . . . compensation”).
In addition, Shah has a privacy interest in maintaining the confidentiality of his personal finances, which
also weighs in favor of redaction. See Valassis Commc’ns, 2020 WL 2190708, at *4 (holding that “the
presumption of public access is outweighed by [movant]’s business secrecy interest as well as by the
personal privacy interests of the relevant employees in the [amount of] compensation and bonuses
received”).
In view of the legitimate privacy interests at stake, Guidehouse respectfully requests that the Court enter
an order permitting Guidehouse to redact certain portions of the publicly-filed Exhibits, at this juncture,
and to file unredacted versions of the Exhibits under seal.



Respectfully submitted,

/s/ Stephen L. Sheinfeld

Stephen L. Sheinfeld




 7KH&RXUW*5$1763ODLQWLII VUHTXHVWWKDWWKHSXEOLFO\ILOHGFRSLHVRI([KLELWV$%DQG&WRWKH
 'HFODUDWLRQ RI 6WHSKHQ / 6KHLQIHOG LQ 6XSSRUW RI 3ODLQWLII¶V 0RWLRQV LQ /LPLQH EH UHGDFWHG DQG
 XQUHGDFWHGYHUVLRQVRIWKH([KLELWVEHPDLQWDLQHGXQGHUVHDO>(&)1RV@7KHSDUWLHVDUHRQ
 QRWLFHWKDWDQ\HYLGHQFHDGPLWWHGDWWULDOLVDPDWWHURISXEOLFUHFRUGDQGVKDOOQRWEHVHDOHG

 7KH&OHUNRI&RXUWLVUHVSHFWIXOO\UHTXHVWHGWRWHUPLQDWHWKHPRWLRQDWGRFNHWHQWU\

 6225'(5('


                                  
